  Case 21-03003-sgj Doc 34 Filed 05/13/21          Entered 05/13/21 16:09:09        Page 1 of 5



 John Y. Bonds, III                               Deborah Deitsch-Perez
 State Bar No. 02589100                           State Bar No. 24036072
 Clay M. Taylor                                   Michael P. Aigen
 State Bar No. 24033261                           State Bar No. 24012196
 Bryan C. Assink                                  STINSON LLP
 State Bar No. 24089009                           3102 Oak Lawn Avenue, Suite 777
 BONDS ELLIS EPPICH SCHAFER JONES LLP             Dallas, Texas 75219
 420 Throckmorton Street, Suite 1000              (214) 560-2201 telephone
 Fort Worth, Texas 76102                          (214) 560-2203 facsimile
 (817) 405-6900 telephone
 (817) 405-6902 facsimile

 ATTORNEYS FOR DEFENDANT JAMES DONDERO

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 In re:                                                §          Case No. 19-34054
                                                       §
 HIGHLAND CAPITAL MANAGEMENT, L.P.                     §          Chapter 11
                                                       §
           Debtor.                                     §
                                                       §
 HIGHLAND CAPITAL MANAGEMENT, L.P.                     §
                                                       §
           Plaintiff.                                  §
                                                       §
 v.                                                    §          Adversary No. 21-03003-sgj
                                                       §
 JAMES D. DONDERO
                                                       §
           Defendant.                                  §
                                                       §

                            DEFENDANT'S NOTICE OF DEPOSITION
                          OF THE CORPORATE REPRESENTATIVE OF
                           HIGHLAND CAPITAL MANAGEMENT, L.P.

TO:       Highland Capital Management, L.P., through its counsel of record, Zachery Z. Annable,
          Hayward PLLC, 10501 N. Central Expy, Ste. 106, Dallas, Texas 75231.

          PLEASE TAKE NOTICE that, pursuant to Federal Rule of Bankruptcy Procedure

7030(b)(6), Defendant James Dondero ("Defendant") will take the oral deposition of the corporate

representative(s) of Debtor Highland Capital Management, L.P. ("Debtor" or "Highland Capital")



DEFENDANT'S NOTICE OF DEPOSITION OF THE CORPORATE REPRESENTATIVE
OF HIGHLAND CAPITAL MANAGEMENT, LP.                                                    PAGE 1 of 5
CORE/3522697.0002/166379664.1
  Case 21-03003-sgj Doc 34 Filed 05/13/21              Entered 05/13/21 16:09:09      Page 2 of 5




in connection with the above-referenced adversary proceeding on May 24, 2021, at 9:00 a.m.

(Central Time) or at such other day and time as Defendant determines upon reasonable notice.

         The deposition will be taken remotely via an online platform due to the coronavirus

pandemic such that no one will need to be in the same location as anyone else in order to participate

in the deposition and by use of Interactive Realtime. Parties who wish to participate in the

deposition should contact Bryan Assink at Bonds Ellis Eppich Schafer Jones LLP no fewer than

48 hours before the start of the deposition for more information regarding participating in this

deposition remotely.

         Debtor is required to designate one or more individuals to testify on its behalf on each of

the topics set forth in the attached Exhibit A.

Dated: May 13, 2021                               Respectfully submitted,

                                                  /s/ Bryan C. Assink
                                                  John Y. Bonds, III
                                                  State Bar I.D. No. 02589100
                                                  Clay M. Taylor
                                                  State Bar I.D. No. 24033261
                                                  Bryan C. Assink
                                                  State Bar I.D. No. 24089009
                                                  BONDS ELLIS EPPICH SCHAFER JONES LLP
                                                  420 Throckmorton Street, Suite 1000
                                                  Fort Worth, Texas 76102
                                                  (817) 405-6900 telephone
                                                  (817) 405-6902 facsimile
                                                  Email: john@bondsellis.com
                                                  Email: clay.taylor@bondsellis.com
                                                  Email: bryan.assink@bondsellis.com




DEFENDANT'S NOTICE OF DEPOSITION OF THE CORPORATE REPRESENTATIVE
OF HIGHLAND CAPITAL MANAGEMENT, LP.                                                      PAGE 2 of 5
CORE/3522697.0002/166379664.1
  Case 21-03003-sgj Doc 34 Filed 05/13/21         Entered 05/13/21 16:09:09    Page 3 of 5




                                          -and-

                                          Deborah Deitsch-Perez
                                          State Bar No. 24036072
                                          Michael P. Aigen
                                          State Bar No. 24012196
                                          STINSON LLP
                                          3102 Oak Lawn Avenue, Suite 777
                                          Dallas, Texas 75219
                                          (214) 560-2201 telephone
                                          (214) 560-2203 facsimile
                                          Email: deborah.deitschperez@stinson.com
                                          Email: michael.aigen@stinson.com

                                          ATTORNEYS FOR DEFENDANT JAMES DONDERO


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on May 13, 2021, a true and correct copy of the
foregoing document was served electronically on counsel for Plaintiff and all other parties
requesting such service in this case.

                                                   /s/ Bryan C. Assink
                                                   Bryan C. Assink




DEFENDANT'S NOTICE OF DEPOSITION OF THE CORPORATE REPRESENTATIVE
OF HIGHLAND CAPITAL MANAGEMENT, LP.                                               PAGE 3 of 5
CORE/3522697.0002/166379664.1
  Case 21-03003-sgj Doc 34 Filed 05/13/21            Entered 05/13/21 16:09:09        Page 4 of 5




                                            EXHIBIT A
                                    EXAMINATION TOPICS

1.       All claims asserted by Highland Capital against Dondero in the above-captioned adversary
      proceeding.

2.       All damages sought by Highland Capital against Dondero, including how those damages
         were computed.

3.       All negotiations or communications related to the execution and/or the terms of the Notes.

4.       The identity of all individuals involved in negotiations or communications related to the
         execution and/or the terms of the Notes.

5.       All oral agreements related to the Notes.

6.       All demands made on Dondero related to the Notes.

7.       Any subsequent agreements or modifications related to the Notes.

8.       The consideration provided by the parties to the Notes, including the dates such
         consideration was delivered.

9.       Any defenses or affirmative defenses asserted by Dondero.

10.      The purpose or reason that the Notes were executed by Dondero for the benefit of Highland
         Capital.

11.      Any payments made on the Notes.

12.      Any efforts or documentation by Highland Capital to treat the Notes as assets of the estate,
         including any book and records and filings in the Bankruptcy Case evidencing that Debtor
         treated its payment to Dondero as loans and carried the Notes as assets on its financial
         statements.

13.      Dondero's alleged defaults under the Notes.

14.      Any loans made by Highland Capital to Mark Okada and the terms of such loans.

15.      Any loans made by Highland Capital to any employees or officers that were forgivable in
         part or in whole.

16.      Any loans made by Highland Capital to any employees or officers that were forgiven in
         part or in whole.

17.      Any agreements relating to forgivable or forgiven notes to Highland officers or employees.

18.      Any loans made by Highland Capital to Dondero other than the Notes at issue in this case.

DEFENDANT'S NOTICE OF DEPOSITION OF THE CORPORATE REPRESENTATIVE
OF HIGHLAND CAPITAL MANAGEMENT, LP.                                                      PAGE 4 of 5
CORE/3522697.0002/166379664.1
  Case 21-03003-sgj Doc 34 Filed 05/13/21        Entered 05/13/21 16:09:09      Page 5 of 5




19.      The $783,000 payment made by or on behalf of Dondero to Debtor on or about December
         23, 2019, including how it was applied and which loan(s) it was applied to.

20.      All compensation paid by Highland Capital to Dondero or of which Highland Capital was
         aware and any agreements related to such compensation.




DEFENDANT'S NOTICE OF DEPOSITION OF THE CORPORATE REPRESENTATIVE
OF HIGHLAND CAPITAL MANAGEMENT, LP.                                                PAGE 5 of 5
CORE/3522697.0002/166379664.1
